In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 15-976V
                                       Filed: April 26, 2016

* * * * * * * * * * * * * * * *                                UNPUBLISHED
DAVID EGAN,                   *
                              *                                Special Master Gowen
          Petitioner,         *
                              *                                Joint Stipulation on Damages;
v.                            *                                Influenza (“Flu”) Vaccine;
                              *                                Rheumatoid Arthritis; Bladder
SECRETARY OF HEALTH           *                                Weakness; Loss of Balance.
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for petitioner.
Douglas Ross, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On September 4, 2015, David Egan (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that as a result of receiving an influenza (“flu”) vaccine on October 29, 2014, he suffered injuries,
including rheumatoid arthritis, bladder weakness, and loss of balance. Stipulation For Award
(“Stip”) at ¶ 2, 4, filed Apr. 26, 2016. Further, petitioner alleged that he experienced residual
effects of his injuries for more than six months. See Petition at Preamble, filed Sept. 4, 2015.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                 1
        On April 26, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccination caused petitioner
to suffer rheumatoid arthritis, bladder weakness, loss of balance, or any other injury. Stip at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $8,500.00, in the form of a check payable to petitioner, David Egan.
       This amount represents compensation for all damages that would be available under
       42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
Case 1:15-vv-00976-UNJ Document 26 Filed 04/26/16 Page 5 of 5